Citation Nr: 0802559	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent effective 
prior to January 19, 2005, and a rating higher than 40 
percent effective from January 19, 2005, for mechanical low 
back pain.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1989 to May 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a rating higher than 
10 percent for mechanical low back pain.  

In December 2005, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

In December 2006, the Board remanded the case to the RO for 
additional development.  

Then in an August 2007 rating decision, the RO granted a 40 
percent rating for the mechanical low back pain, effective 
January 19, 2005.  The veteran continued her appeal for a 
higher rating.  


FINDINGS OF FACT

1. For the period prior to January 19, 2005, the mechanical 
low back pain disability is manifested by chronic pain and 
limitation of motion (forward flexion to 65 degrees in 
standing position that improved in the seated position to 95 
degrees, extension to 10 degrees, and 20 degrees of lateral 
side bending each to the left and right), with X-rays 
interpreted as showing degenerative disc changes at L5-S1; 
there was no objective evidence of a neurologic deficit and 
no incapacitating episodes having a total duration of at 
least two weeks during a period of 12 months.  

2. For the period beginning January 19, 2005, the mechanical 
low back pain disability is manifested by chronic low back 
pain and limitation of motion (forward flexion to 50 degrees, 
extension to 15 degrees, 15 degrees to 20 degrees of lateral 
flexion, and 20 degrees of rotation, with an additional 
approximate 50 percent reduction on repetitive motion due to 
pain), with X-rays interpreted as showing degenerative disc 
changes at L5-S1; the objective evidence of neurologic 
deficit (diminished Achilles tendon reflexes) affecting the 
lower extremities was negligible in light of an essentially 
negative neurologic evaluation, and there were no 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent effective 
prior to January 19, 2005, and a rating higher than 40 
percent effective from January 19, 2005, for mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003 and in January 2007.  The 
notice included the type of evidence needed to substantiate 
the claim for a higher rating, namely evidence to show that 
the service-connected low back disability has gotten worse.  
The veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that she could submit 
private medical records or authorize VA to obtain the records 
on her behalf.  She was asked to submit evidence, which would 
include evidence in her possession, that pertained to the 
claim.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in September 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the VA records.  The 
veteran has not identified any additionally available 
evidence, such as private medical records, for consideration 
in her appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in January 2004, 
January 2005, and January 2007, specifically to evaluate the 
nature and severity of her service-connected low back 
disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In this case, the veteran maintains that her low back 
disability is more severe than is reflected in the currently 
assigned ratings.  Her disability has been evaluated as 10 
percent disabling prior to January 19, 2005, and 40 percent 
disabling effective from January 19, 2005.  Her disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (criteria effective from September 26, 2003).  

The pertinent evidence in the file consists of VA records 
dated from 2001 and three VA examination reports dated in 
January 2004, January 2005, and January 2007.  

The veteran submitted her claim for a rating higher than 10 
percent for the low back disability in October 2003, 
following a revision on September 26, 2003, of the 
regulations pertaining to evaluating disabilities of the 
spine.  The revised or current criteria are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating lumbosacral strain, 
Diagnostic Code 5237, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or if there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  



The medical evidence does not show that the veteran's low 
back disability involves loss of range of motion to the 
extent that a 20 percent rating is warranted under Diagnostic 
Code 5237 prior to January 19, 2005.  At the time of a VA 
examination in January 2004, there was forward flexion to 65 
degrees in the standing position, extension was to 10 
degrees, and 20 degrees of lateral bending, left and right.  
This does not satisfy the criteria for a higher rating that 
forward flexion is 60 degrees or less, or that the combined 
range of motion of the lumbar spine is 120 degrees or less.  

The combined range of motion on the VA examination was 115 
degrees, but the examiner noted that the veteran showed poor 
effort in the maneuvers, and the range of motion findings did 
not include rotation to the left and right side.  Moreover, 
the examiner did not note any muscle spasms or guarding 
severe enough to result in abnormal gait or spinal contour.  
In fact, the examiner concluded that he found no evidence on 
physical examination to corroborate an ongoing pathology in 
the lumbar spine.  

Although the veteran was seen frequently on an outpatient 
basis at the VA for complaints of back pain, there was no 
objective evidence to show that her limitation of motion of 
the lumbar spine meets the criteria for a higher rating prior 
to January 19, 2005, or that there was any muscle spasm or 
guarding that caused an abnormal gait or spinal contour.  
While it is noted that outpatient records dated in November 
2003 and March 2004 indicate that the veteran's active 
medication list contained medicine for muscle spasms, there 
was no complaint or clinical finding of muscle spasm in 
relation to the lower back at that time.  

For the period beginning January 19, 2005, the medical 
evidence does not show that the veteran's low back disability 
involves loss of range of motion to the extent that a 50 
percent rating is warranted under Diagnostic Code 5237.  The 
VA examinations conducted in January 2005 and January 2007 
show that the veteran's lower spine is limited in motion; 
however, there is no evidence of ankylosis of the lumbar 
spine.  And VA outpatient records do not provide specific 
range of motion findings to demonstrate ankylosis.  

As noted, the revised Diagnostic Code 5237 is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In addition, in 
this case there is no objective evidence to demonstrate that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that under these codes 
there would be either (1) forward flexion of the 
thoracolumbar spine to 60 degrees or less, or the combined 
range of motion of the lumbar spine is 120 degrees or less; 
or (2) favorable ankylosis of the entire thoracolumbar spine, 
for higher ratings for the periods prior to and beginning 
January 1, 2005.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Painful motion was taken into account on the range of motion 
studies, particularly on the latter two VA examination 
reports.  In January 2005, the examiner stated that the 
veteran's thoracolumbar spine was very limited in motion 
(forward flexion to 3 degrees, extension to 10 degrees, right 
and left lateral bending to 20 degrees, and right and left 
rotation to 20 degrees), but also indicated that there was no 
additional limitation of motion due to pain.  The examiner in 
January 2007 stated that there was an approximate 50 percent 
reduction in range of motion in all planes due to pain on 
repetitive motion.  In any event, a 50 percent reduction in 
the following range of motion findings would still not equate 
to ankylosis of the lumbar spine:  forward flexion to 50 
degrees, extension to 15 degrees, 15 degrees to 20 degrees of 
lateral flexion, and 20 degrees of rotation.  

Associated neurologic objective abnormalities, as previously 
noted, are evaluated separately under the appropriate 
Diagnostic Code.  However, in this case, the neurologic 
manifestations of the service-connected low back disability, 
if evaluated separately, would not afford the veteran a 
higher rating.  The evaluation criteria provide that in 
regard to peripheral nerve, sciatic nerve, injuries, a 10 
percent evaluation requires mild incomplete paralysis.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.  



Neurological symptoms were not objectively shown on 
evaluation.  At the time of a January 2004 VA examination, 
there was a negative straight leg raising test, 5/5 strength 
in manual motor testing of all major musculature in both 
lower extremities, and deep tendon reflexes that were 2+ and 
symmetric.  These were also the findings at the time of VA 
neurologic and orthopedic examinations in January 2005, when 
two additional physicians examined the veteran.  On the 
neurologic evaluation, in particular, the examining physician 
concluded that the veteran did not have evidence of 
peripheral neuropathy, radiculopathy, or sciatica.  At the 
time of a VA examination in January 2007, the veteran 
complained of numbness, tingling, and radiating pain in the 
bilateral lower extremities.  In light of all the essentially 
normal neurologic manifestations, in the Board's view, these 
findings overall do not warrant a compensable rating under 
pertinent neurologic criteria.  

For the above reasons, a rating higher than 10 percent for 
the period prior to January 19, 2005, or a rating higher than 
40 percent for the period beginning January 19, 2005, for the 
veteran's service-connected low back disability are not 
warranted.  As the preponderance of the evidence is against 
the claim for higher ratings, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent effective prior to January 
19, 2005, and a rating higher than 40 percent effective from 
January 19, 2005, for mechanical low back pain is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


